DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 1/29/2020.
Claims 1 – 20 are presented for examination.

Priority
ADS dated 10/08/2019 claims priority to provisional 62790818 dated 1/10/2019.

Information Disclosure Statement
Information Disclosure Statement dated 1/29/2020 has been considered. See attached.

Drawings
The drawings dated 10/08/2019 have been reviewed. They are accepted.

Specification
The abstract dated 10/08/2019 has 150 words, 12 lines, and no legal phraseology. The abstract is accepted.




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



(1 ) Claims 1, 2, 6, 5, 7, 9, 10, 14, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau_2004 (US 2004/0128651) in view of Shaheen_2018 (Simulating the Ridesharing Economy: The individual agent metro-washington area ridesharing model (IAMWARM), 2018) in view of Scheidt_2015 (Safe Testing of Autonomous Systems Performance, Interservice/Industry, Simulation, and Education Conference (I/ITSEC) 2015). 

Claim 1. Lau_2004 makes obvious “A computer-implemented (FIG. 1) method (FIG. 2) for testing services (par 2: “… software, hardware, and system testing and to methods… for testing services provisioning or interoperability of software tools and applications within a wide range of computing environments”; par 10: “… testing the provisioning of computing services and/or the interoperability of a proposed software addition (such as adding of a new software tool or application) within an existing computer system…”), comprising: receiving, by a computing system comprising one or more computing devices from a remote computing system, a request foservice [testing] (FIG. 1; FIG. 2 block 220: “Receive Testing Request” block 230: “build testing model based on requesting system and tool or application to be tested”; par 24: “… computer and network devices such as the software and hardware devices within the testing system… mobile 

obtaining, by the computing system, data indicative of at least one [model]; (FIG. 1 bloc 120: “Testing Model”; par 12: “… method for testing software components for interoperability… the method includes building a testing model for the computer system including representations of the proposed software component…”; par 28: “… the remote testing agent 112 builds a testing model 120 based on the test parameters 116 and the interoperability tests 118… the testing model 120 may take a number of forms that are useful for generating  a testing process based on numerous interrelated operating parameters…”) obtaining, by the computing system, data indicative of one or more parameters for [testing] service using the at least one  [model] (FIG. 1 block 116: “test parameters”; par 28: “… the remote testing agent 112 builds a testing model 120 based on the test parameters 116 and the interoperability tests 118… the testing model 120 may take a number of forms that are useful for generating  a testing process based on numerous interrelated operating parameters…”); initiating, by the computing system, an test] using the at least one [model] and the one or more parameters (FIG. 2 block 240: “apply tests”; par 14: “…the provisioning tests are then applied…”; par 31: “… the testing 200 is started at 210 typically by establishing and/or initializing the testing…”; par 30: “… perform interoperability testing…”; par 28: “… the remote testing agent 112 builds a testing model 120 based on the test parameters 116 and the interoperability tests 118… the testing model 120 may take a number of forms that are useful for generating  a testing process based on numerous interrelated operating parameters…”); and generating, by the computing system, data indicative of the service  [test] using the at least one [model] and the one or more parameters (FIG. 2 block 270: “generate test report and transfer and/or display test report”; par 14: “… the provisioning test are then applied… a provisioning report is generated…”; par 23: “… software parameters and to model the testing environment… illustrate result reports generated…”).

While Lau_2004 teaches a computerized testing system (FIG 1) and that in some embodiments one of the tests may include a load simulator (par 43) and while this may properly be found to imply to one of ordinary skill in the art to test the system using a simulator, this does not explicitly teach an autonomous vehicle simulator.

Therefore Lau_2004 does not explicitly teach “instance of a simulated autonomous vehicle” nor “an autonomous vehicle” nor “instance of the simulated autonomous vehicle” nor “autonomous vehicle service simulation” nor “instant of the simulated autonomous vehicle” nor “autonomous vehicle service simulation” nor “instance of the simulated autonomous vehicle.”

Shaheen_2018; however, makes obvious “instance of a simulated vehicle” and “an  vehicle” nor “instance of the simulated  vehicle” nor “ vehicle service simulation” nor “instant of the simulated  vehicle” nor “ vehicle service simulation” nor “instance of the simulated  vehicle” (page 10: “driver agents are instantiated in the initial setup of the model according to user input parameters… Driver agents are also instantiated throughout the model run according to the aforementioned user set parameters. Those agents are also instantiated at road intersections… Driver agents move from one spatial cell to another…”; Page 6 Fig. 2 illustrates instantiated instances of vehicles (cars)).

Lau_2004 and Shaheen_2018 are analogous art because they are from the same field of endeavor called testing systems. Before the effective it would have been obvious to a person of ordinary skill in the art to combine Lau_2004 and Shaheen_2018. The rationale for doing so would have been Lau_2004 teaches to perform testing agent-based testing of complex systems/services/applications. Shaheen_2018 teaches to apply agent-based testing to vehicle systems/services/applications.
Therefore it would have been obvious to combine Lau_2004 and Shaheen_2018 for the benefit of testing complex scenarios and behaviors using agent-based testing. to obtain the invention as specified in the claims.

While Shaheen_2018; teaches that “if one seeks to test movement behaviors of a ridesharing or an autonomous vehicle system, it should be tested under highly variable conditions in order to observe true emergent behavior” (page 25) and “thus, we consider the experiment an added piece of important evidence for the utilization of agent-based techniques in autonomous vehicle and ridesharing service modeling and simulation (theoretically the difference between autonomous vehicle and ridesharing service modeling is negligible from the modeler’s perspective)” (page 26); which may be properly found to make obvious to one of ordinary skill in the art to also have a simulated “autonomous” vehicle, Shaheen_2018 does not explicitly teach “autonomous” vehicle.


Scheidt_2015; however, explicitly teaches to simulate an “autonomous” vehicle (page 5: “… and autonomous entities (friendly or adversarial being the constructive part)… agent-based modeling (ABM)… ABM is particularly powerful for modeling large complex systems… emergent behaviors that result from the interaction of a diverse, autonomous set of agents… ABM is hardly a new idea… to study the collective performance of multiple interacting autonomous unmanned vehicles in a System-of-

Lau_2004 and Shaheen_2018 and Scheidt_2015 are analogous art because they are from the same field of endeavor called software/application testing. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Lau_2004 and Shaheen_2018. The rationale for doing so would have been that Lau_2004 teaches to use agent-based testing of systems/services/applications. Shaheen_2018 teaches to use agent-based simulations to test ridesharing and autonomous vehicle applications because they “should be tested under highly variable conditions in order to observe true emergent behaviors” (page 25). Therefore it would have been obvious to combine Lau_2004 with Scheidt_2015 for the benefit of testing complex systems using agen-based testing.

Additionally; Shaheen_2018 teaches to use agent-based testing for vehicle simulations and also teaches that agent-based testing could be used for testing autonomous vehicles.  Scheidt_2015 teaches to use agent-based testing for autonomous vehicles. Therefore, it would have been obvious to combine Shaheen_2018 and Shaheen_2018 for the benefit of testing autonomous vehicles in an agent-based environment that has a variety of complex interactions to obtain the invention as claimed.

Claim 17. The limitations of claim 17 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Lau_2004 additionally makes obvious “A computing system comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations comprising” (FIG. 1). Also Schiedt_2015 makes obvious “A computing system comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations comprising” (Figure 2). 

Claim 20.  The limitations of claim 20 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Lau_2004 additionally makes obvious the further limitations of “One or more tangible, non-transitory, computer-readable media that collectively store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising” (FIG. 1). Also Schiedt_2015 makes obvious “One or more tangible, non-transitory, computer-readable media that collectively store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising” (Figure 2).

Claim 2. Lau_2004 and Shaheen_2018 and Scheidt_2015 make obvious all the limitations of claim 1 as outlined above. Scheidt_2015 also makes obvious “wherein obtaining, by the computing system, data indicative of at least one instance of the simulated autonomous vehicle comprises: accessing the at least one instance of the simulated autonomous vehicle using at least one interface” (Figure 2: interface between the SUT/Ground Stations including the TACE pipeline/Bus which is connected to the Synthetic Force Generator (SFG). page 6: “… the Synthetic Forces Generator (SFG) provides the representation of the virtual and constructive entities in the SUT’s operational environment…” NOTE: 


Claim 5, 19. Lau_2004 and Shaheen_2018 and Scheidt_2015 make obvious all the limitations of claim 1 and 17 as outlined above. Scheidt_2015 also makes obvious “further comprising: provisioning, by the computer system, the at least one instance of the simulated autonomous vehicle at one or more computing devices based at least in part on the input received from a user through one or more interfaces” (Figure 2 Synthetic Force Generator (SFG) which generates the simulated autonomous vehicle). 

Claim 6. Lau_2004 and Shaheen_2018 and Scheidt_2015 make obvious all the limitations of claim 1 outlined above. Shaheen_2018 also makes obvious “further comprising: obtaining, by the computing system, data for controlling a state of the at least one instance of the simulated autonomous vehicle” (page 14 table 1: input is “Scenario (Choice)”; page 16: “scenarios”; page 17 Table 4 NOTE: the data is the input which selects the scenario. Fig. 3 “inputs, such are the number of drivers” teaches an input that controls the state (availability) of vehicles. page 10: “driver agents are instantiated in the initial setup of the model according to a user input parameter…” NOTE: the parameter controls the condition/state of the instantiated vehicle/driver agent).

Claim 7. Lau_2004 and Shaheen_2018 and Scheidt_2015 make obvious all the limitations of claim 6 outlined above. Shaheen_2018 also makes obvious “wherein: the data for controlling the state of the at least one instance of the simulated autonomous vehicle includes data indicative of one or more predefined simulation scenarios; and the method further comprises controlling, by the computing system, the at least one instance of the simulated autonomous vehicle based on the one or more predefined simulation scenarios” (page 12: “… the model relies on user input … based on these inputs and the parameters of the model a typical model run behaves as follows… driver agents move according to one of the predetermined movement methods… based on which version of the simulation is run…”).

Claim 9. Lau_2004 and Shaheen_2018 and Scheidt_2015 make obvious all the limitations of claim 6 as outlined above. Shaheen_2018 also makes obvious “wherein: the data for controlling the state of the at least one instance of the simulated autonomous vehicle includes data indicative of an input from a user via a user interface to directly control the state of the simulated autonomous vehicle” (page 10: “… agents are instantiated in the initial setup of the model according to a user input parameter… instantiated at road intersections and their rate of arrival are also set according to a user set parameter…”; page 12: “… the model relies on user input for the number of drivers (capacity)…”).

Claim 10. Lau_2004 and Shaheen_2018 and Scheidt_2015 make obvious all the limitations of claim 6 as outlined above. Shaheen_2018 also makes obvious “wherein obtaining, by the computing system, data indicative of one or more parameters for simulating the autonomous vehicle service using the at least one instance of the simulated autonomous vehicle comprises: obtaining data indicative of one or more user-defined parameters for the at least one instance of the simulated autonomous vehicle” (page 12: “… the model relies on user input … based on these inputs and the parameters of the model a typical model run behaves as follows… driver agents move according to one of the predetermined movement methods… based on which version of the simulation is run…”; page 14 table 1: input is “Scenario (Choice)”; page 16: “scenarios”; page 17 Table 4 NOTE: the data is the input which selects the scenario. Fig. 3 “inputs, such are the number of drivers” teaches an input that controls the state (availability) of vehicles. page 10: “driver agents are instantiated in the initial setup of the model 


Claim 14. Lau_2004 and Shaheen_2018 and Scheidt_2015 make obvious all the limitations of claim 6 as outlined above. Shaheen_2018 also makes obvious “wherein generating, by the computing system, data indicative of the autonomous vehicle service simulation comprises: implementing a vehicle simulation session having a session state, the session state including one or more attributes defining at least one of a position of the simulated autonomous vehicle or a status of the simulated autonomous vehicle” (FIG 2).


Claim 18. Lau_2004 and Shaheen_2018 and Scheidt_2015 make obvious all the limitations of claim 6 and 17 as outlined above. Shaheen_2018 also makes obvious “wherein obtaining, by the computing system, data indicative of at least one instance of the simulated autonomous vehicle comprises:
accessing the at least one instance of the simulated autonomous vehicle using at least one interface” (FIG. 3)


(2) Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 in view of Constine_2015 (Uber’s API now Lets Other Apps Add a Ride Request Button, but not competitors too, December 2, 2015).

Claim 3. Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 make all the limitations of claim 2 obvious as outlined above. While both Lau_2004 (Figure 1) and Scheidt_2015 (Figure 2) make obvious the broad concept of network/computer interfaces and accessing data, including data indicative of a simulated autonomous vehicle, through network/computer interfaces; Lau_2004 in view of Shaheen_2018  in view of Scheidt_2015 does not explicitly teach “wherein: the at least one interface includes an interface programmed in a software development kit.”

Constine_2015; however, makes obvious “wherein: the at least one interface includes an interface programmed in a software development kit” (page 1: “Uber’s API… plug in as SDK with a few lines of code… deep-link into Uber’s app…”; page 2: “… partner’s API… API…”).

Lau_2004 and Shaheen_2018 in view of Scheidt_2015 and Constine_2015 are analogous art because they are from the same field of endeavor called software. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Lau_2004 and Constine_2015. The rationale for doing so would have been that Lau_2004 teaches to perform integration and interoperability testing with software applications within an IT environment prior to performing a migration/integration to determine the likelihood of success (par 6, 7, 9) and avoid interferences or lack of interoperability or system crashes. Constine_2015 teaches to put ride request features into third party software applications which then deep-link into Uber’s IT environment. Therefore, it would have been obvious to combine Lau_2004 and Constine_2015 for the benefit of testing the deep-link integration of the ride share button with Uber’s IT environment to ensure there is no interference, lack of interoperability, or system crashes to obtain the invention as specified in the claims.


Claim 4. Lau_2004 and Shaheen_2018 and Scheidt_2015 make obvious all the limitations of claim 1 as outlined above. Shaheen_2018 also makes obvious “receiving, by the computing system from the at least one instance of the simulated  vehicle, one or more location updates based at least in part on the vehicle service-flow update” (Fig. 2 and 3 illustrate the location of the vehicle on a map which is location update. Fig. 4: “update measures, counts, statistics, location for driver, rider agents…”). Additionally; Scheidt_2015 makes obvious “autonomous” vehicle (abstract: “testing of hardware autonomous systems with TACE… testing and evaluation of autonomous unmanned systems… autonomous SUT…”).

While Shaheen_2018 explicitly teaches to share information with the vehicles (page 26: “… symmetrical information environment can provide increased utility for drivers, and consequently for ridesharing services… the symmetrizing of information can yield greater utility for all sides… including service, rider, and driver…”) and teaches that currently in an asymmetric service environment drivers are only given the location of a single potential rider when they are within a service radius (page 4); which might properly be found to imply to one of ordinary skill in the art to update the autonomous vehicle with at least service flow information that is the location of a rider, Shaheen_2018 does not explicitly teach “further comprising: transmitting, by the computing system to the at least one instance of the simulated autonomous vehicle, a vehicle service-flow update associated with the autonomous vehicle service simulation; and”

Constine_2015; however, makes obvious “further comprising: transmitting, by the computing system to the at least one instance of the simulated autonomous vehicle, a vehicle service-flow update associated with the autonomous vehicle service simulation; and” (page 2: “… intent to ride… let you hail an Uber… pass along additional information to speed up the request, including pickup location, destination… pass along a restaurant address…”).

Lau_2004 and Shaheen_2018 in view of Scheidt_2015 and Constine_2015 are analogous art because they are from the same field of endeavor called software. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Lau_2004 and Constine_2015. The rationale for doing so would have been that Lau_2004 teaches to perform integration and interoperability testing with software applications within an IT environment prior to performing a migration/integration to determine the likelihood of success (par 6, 7, 9) and avoid interferences or lack of interoperability or system crashes. Constine_2015 teaches to put ride request features into third party software applications which then deep-link into Uber’s IT environment. Therefore, it would have been obvious to combine Lau_2004 and Constine_2015 for the benefit of testing the deep-link integration of the ride share button with Uber’s IT environment to ensure there is no interference, lack of interoperability, or system crashes to obtain the invention as specified in the claims.





(3) Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 in view of Evans_2013 (A primer for Agent-Based Simulation and Modeling in Transportation Applications, The Exploratory Advanced Research Program, 2013).


Claim 8. Lau_2004 and Shaheen_2018 and Scheidt_2015 make obvious all the limitations of claim 7 outlined above. Lau_2004 and Shaheen_2018 and Scheidt_2015 does not explicitly teach “further comprising: providing, by the computing system, each of the one or more predefined simulation scenarios as a respective object to the at least one instance of the simulated autonomous vehicles.”

Evans_2013; however, makes obvious “further comprising: providing, by the computing system, each of the one or more predefined simulation scenarios as a respective object to the at least one instance of the simulated autonomous vehicles” (page 19: “… agent-based toolkits… they provide a certain level of abstraction in which programmers can develop their objects… they allow programmers to reuse classes (definitions of objects) created by libraries… ABMS models. A library of software that implements the framework is also available as a simulation tool… a model is constructed with one or more active object classes. A Java application programming interface (API) to provide to guide the use of state…”).

Lau_2004 and Shaheen_2018 and Scheidt_2015 and Evans_2013 are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Shaheen_2018 and Evans_2013. The rationale for doing so would have been that Shaheen_2018 teaches to use agent-based simulations for testing vehicle services that have more than one scenario of operation. Evans_2013 teaches to have tool kits for agent-based modeling and that the tool kits have libraries for defining objects and program object Shaheen_2018 and Evans_2013 for the benefit of providing abstraction during the development of agent-based models to obtain the invention as specified in the claims.

(4) Claims 11, 12, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 in view of Uber_Sandbox_2017 (Sandbox, downloaded from waybackmachine august 7, 2017).


Claim 11. Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 teach all the limitations of claim 1 as outlined above. Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 does not explicitly teach “wherein obtaining, by the computer system, data indicative of one or more parameters for simulating the autonomous vehicle service using the at least one instance of the simulated autonomous vehicle comprises: receiving the data indicative of the one or more parameters at the at least one instance of the simulated autonomous vehicle via an application programming interface.”


Uber_Sandbox_2017; however, makes obvious “wherein obtaining, by the computer system, data indicative of one or more parameters for simulating the autonomous vehicle service using the at least one instance of the simulated autonomous vehicle comprises: receiving the data indicative of the one or more parameters at the at least one instance of the simulated autonomous vehicle via an application programming interface” (page 1: Uber API Sandbox… for testing the functionality of an application … Uber API environment…”; page 2 illustrates providing the start and end coordinates via the API also the vehicle is a passible parameter.).

Lau_2004 and Shaheen_2018 and Scheidt_2015 and Uber_Sandbox_2017 are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lau_2004 and Uber_Sandbox_2017
The rationale for doing so would have been that Lau_2004 teaches to test applications before integration and Uber_Sandbox_2017 teaches an API sandbox for passing information through an API which is used for testing applications.Therefore it would have been obvious to combine Lau_2004 and Uber_Sandbox_2017 for the benefit of ensuring ride sharing applications properly integrate into the service platform to obtain the invention as specified in the claims.


Claim 12. Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 teach all the limitations of claim 1 as outlined above. Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 does not explicitly teach “wherein obtaining, by the computing system, data indicative of one or more parameters for simulating the autonomous vehicle service using the at least one instance of the simulated autonomous vehicle comprises: receiving an instruction at the at least one instance of the simulated autonomous vehicle to reject a vehicle service request.”


Uber_Sandbox_2017; however, makes obvious “wherein obtaining, by the computing system, data indicative of one or more parameters for simulating the autonomous vehicle service using the at least one instance of the simulated autonomous vehicle comprises: receiving an instruction at the at least one instance of the simulated autonomous vehicle to reject a vehicle service request” (page 4: “driver_canceled” the request has been cancelled).

Lau_2004 and Shaheen_2018 and Scheidt_2015 and Uber_Sandbox_2017 are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lau_2004 and Uber_Sandbox_2017
The rationale for doing so would have been that Lau_2004 teaches to test applications before integration and Uber_Sandbox_2017 teaches an API sandbox for passing information through an API which is used for testing applications.Therefore it would have been obvious to combine Lau_2004 and Uber_Sandbox_2017 for the benefit of ensuring ride sharing applications properly integrate into the service platform to obtain the invention as specified in the claims.


Claim 13. Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 teach all the limitations of claim 1 as outlined above. Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 does not explicitly teach “wherein obtaining, by the computing system, data indicative of one or more parameters for simulating the autonomous vehicle service using the at least one instance of the simulated autonomous vehicle comprises: receiving an instruction at the at least one instance of the simulated autonomous vehicle to accept a vehicle service request.”

Uber_Sandbox_2017; however, makes obvious “wherein obtaining, by the computing system, data indicative of one or more parameters for simulating the autonomous vehicle service using the at least one instance of the simulated autonomous vehicle comprises: receiving an instruction at the at least one instance of the simulated autonomous vehicle to accept a vehicle service request” (page 4: “accept” the request has been accepted by a driver).

Lau_2004 and Shaheen_2018 and Scheidt_2015 and Uber_Sandbox_2017 are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lau_2004 and Uber_Sandbox_2017
The rationale for doing so would have been that Lau_2004 teaches to test applications before integration and Uber_Sandbox_2017 teaches an API sandbox for passing information through an API which is used for testing applications.Therefore it would have been obvious to combine Lau_2004 and Uber_Sandbox_2017 for the benefit of ensuring ride sharing applications properly integrate into the service platform to obtain the invention as specified in the claims.

Claim 15. Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 teach all the limitations of claim 1 as outlined above. Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 does not explicitly teach “further comprising:  receiving a vehicle service request; and matching the vehicle service request to the at least one instance of the simulated autonomous vehicle.”

Uber_Sandbox_2017; however, makes obvious “further comprising:  receiving a vehicle service request; and matching the vehicle service request to the at least one instance of the simulated autonomous vehicle” (page 4: “processing” the request is matching to the most efficient available driver).

Lau_2004 and Shaheen_2018 and Scheidt_2015 and Uber_Sandbox_2017 are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lau_2004 and Uber_Sandbox_2017
The rationale for doing so would have been that Lau_2004 teaches to test applications before integration and Uber_Sandbox_2017 teaches an API sandbox for passing information through an API Lau_2004 and Uber_Sandbox_2017 for the benefit of ensuring ride sharing applications properly integrate into the service platform to obtain the invention as specified in the claims.


(5) Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 in view of Delva_2019 (US 2019/0213290).

claim 16. Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 teach all the limitations of claim 1 as outlined above. Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 does not teach “further comprising providing, by the computing system, an interface for debugging the autonomous vehicle service simulation.”

Delva_2019 makes obvious “further comprising providing, by the computing system, an interface for debugging the autonomous vehicle service simulation” (par 48).

Lau_2004 in view of Shaheen_2018 in view of Scheidt_2015 and Delva_2019 are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Shaheen_2018 and Delva_2019
The rationale for doing so would have been that Shaheen_2018 teaches to perform a simulation and Delva_2019 teaches to debug a simulation. Therefore it would have been obvious to combine Shaheen_2018 and Delva_2019 for the benefit of debugging the vehicle services to obtain the invention as specified in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146